                   Case 18-14591-LMI        Doc 61    Filed 12/20/18     Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                                 CASE NO.: 18-14591-BKC-LMI
Victor Delgado,                                                        CHAPTER 13

        Debtor.         /
                  AGREED MOTION TO VALUE AND DETERMINE SECURED
                         STATUS OF LIEN ON REAL PROPERTY

                                   IMPORTANT NOTICE TO
                                         CREDITORS:
                              THIS IS A MOTION TO VALUE YOUR
                                         COLLATERAL

        This Motion seeks to value collateral described below securing the claim of the
        creditor listed below.


       IF YOU DISPUTE THE VALUE ALLEGED OR TREATMENT OF YOUR CLAIM
        PROPOSED IN THIS MOTION, YOU MUST FILE A WRITTEN OBJECTION NO
        LATER THAN TWO BUSINESS DAYS PRIOR TO THE SCHEDULED HEARING
                          [SEE LOCAL RULE 3015-3(A)(2)]

        If you have not filed a proof of claim, you have until the later of the claims bar date or
        21 days from the date this Motion was served upon you to file a proof of claim or you
        will be deemed to have waived the right to payment of any unsecured claim to which
        you might otherwise be entitled. [See Local Rule
        3015-3(A)(4)]

 1.     Pursuant to 11 U.S.C. §506, Bankruptcy Rule 3012, and Local Rule 3015-3, the debtor seeks to
        value real property securing the claim of Juan Jose Sierra (the “Lender”). Lender holds a mortgage
        recorded 03/12/2007 at OR Book 25437 Pages 3546-3554 in the official records of Miami-Dade
        County, Florida.

 2.     The real property is located at 354 NE 1st Rd, Homestead, Fl 33030 and is more particularly
        described as follows:

       LOT 6, IN BLOCK 6, OF AMENDED AND EXTENDED MAP OF HOMESTEAD,
       ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 4, AT PAGE 33,
       OF THE PUBLIC RECORDS OF MIAMI-DADE COUNTY, FLORIDA A/K/A 354 NE 1ST
       ROAD, HOMESTEAD, FL 33030.


                                               Page 1 of 2
LF-77 (rev. 11/01/17)
                        Case 18-14591-LMI        Doc 61     Filed 12/20/18      Page 2 of 2



      3.   At the time of the filing of this case, the value of the real property is $70,000.00 as
           determined by Pedro Gomez, State Certified General Appraiser.

      4.   Lender’s collateral is not solely the debtor’s principal residence. After payment in full of the
           claims secured by liens senior to that of Lender, there is equity of $ 70,000.00 remaining in the
           real property. Accordingly, the value of Lender’s secured interest in the real property is
           $70,000.00 and the value of the Lender’s unsecured, deficiency claim is $ 114,879.72.

      5. Lender filed a proof of claim in this case. It shall be classified as a secured claim to the extent
         provided in paragraph 5, above, and as a general unsecured claim for any deficiency, regardless of
         the original classification in the proof of claim.

      6. The subject real property may not be sold or refinanced without proper notice and further order of
         the court.

           IF THE MOTION TO VALUE STRIPS DOWN THE LIEN: WHEREFORE, the debtor
           respectfully requests an order of the Court (a) determining the value of the real property in the
           amount asserted in this Motion, (b) determining the secured status of the Lender’s lien as stated
           above, (c) determining that any timely filed proof of claim is classified as stated above, (d) since
           Lender’s secured interest in the real property is $ 70,000.00 , deeming Lender’s mortgage on the
           real property to secure such lesser amount (reduced further by payments made during the course
           of this chapter 13 case), without further order of the Court, upon entry of the debtor’s discharge in
           this chapter 13 case, and (e) providing such other and further relief as is just.

 NOTICE IS HEREBY GIVEN THAT:

 1.        In accordance with the rules of this Court, unless an objection is filed with the Court and served
           upon the debtor, the debtor’s attorney, and the trustee at least two (2) business days prior to the
           hearing scheduled on this Motion, the value of the collateral may be established at the amount stated
           above without further notice, hearing or order of the Court. Pursuant to Local Rule 3015-3, timely
           raised objections will be heard at the hearing scheduled on the Motion.

 2.        The undersigned acknowledges that this Motion and the notice of hearing thereon must be served
           pursuant to Bankruptcy Rule 7004 and Local Rule 3015-3 at least 21 days prior to the hearing date
           and that a certificate of service must be filed when the Motion and notice of hearing thereon are
           served.

 Submitted by:
 LAW OFFICES OF PATRICK L. CORDERO, P.A.
 Attorney for Debtor
 7333 Coral Way
 Miami, FL 33155
 (305) 445-4855
  /s/ FILED ECF            .
  Patrick L. Cordero, Esq.
  FL Bar No. 801992

                                                    Page 2 of 2
LF-77 (rev. 11/01/17)
